       Case: 3:20-cv-01974-JGC Doc #: 1 Filed: 09/02/20 1 of 6. PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

 LISA M. THOMAS                             )   Case No.: 3:20-cv-1974
 12865 Five Point Road, #83                 )
 Perrysburg, Ohio 43551                     )   Judge:
                                            )
               Plaintiff,                   )   PLAINTIFF’S COMPLAINT
                                            )
 v.                                         )   Jury Demand Endorsed Hereon
                                            )
 C.R. ENGLAND, INC.                         )   Charles E. Boyk (0000494)
 c/o CT Corporation                         )   Kathleen R. Harris (0088079)
 4400 Easton Commons Way                    )   Andrea R. Young (0096334)
 Columbus, Ohio 44114                       )   Charles E. Boyk Law Offices, LLC
                                            )   1500 Timberwolf Drive
 and                                        )   Holland, Ohio 43528
                                            )   Telephone: (419) 241-1395
 RUBEN JASSO                                )   Facsimile: (419) 241-8731
 300 Wilson Highway, Unit 20                )   cboyk@charlesboyk-law.com
 Grandview, Washington 98930                )   kharris@charlesboyk-law.com
                                            )   ayoung@charlesboyk-law.com
               Defendants.                  )
                                            )   Attorneys for Plaintiff


       Plaintiff Lisa M. Thomas, by and through the undersigned counsel, hereby files this

Complaint against Defendants C.R. England, Inc. and Ruben Jasso for injuries and

damages arising out of a semi-truck versus automobile collision that occurred on or about

April 14, 2019 in Swanton near the border of Fulton County and Lucas County, Ohio. In

support of her claims, Plaintiff states as follows:
       Case: 3:20-cv-01974-JGC Doc #: 1 Filed: 09/02/20 2 of 6. PageID #: 2




                                        THE PARTIES

1. Plaintiff Lisa M. Thomas is an individual and a citizen of the State of Ohio, residing in

   Perrysburg, Wood County, Ohio.

2. Defendant C.R. England, Inc. is a for-hire motor carrier operating commercial motor

   vehicles transporting property in interstate commerce. It is registered with the Federal

   Motor Carrier Safety Administration and is a business entity organized and existing

   under the laws of the State of Utah and with its principal place of business in the State

   of Utah. It is licensed to do business in the State of Ohio and was in the business of

   transporting goods near the border of Fulton County and Lucas County, Ohio at the

   time of the incidents alleged herein.

3. Defendant Ruben Jasso is an individual and a resident of the State of Washington.

                                 JURISDICTION AND VENUE

4. Plaintiff incorporates by reference each preceding and succeeding paragraph as

   though fully rewritten herein.

5. Plaintiff’s claims are brought under 28 U.S.C. § 1332(a)(1), based upon diversity of

   citizenship.

6. Because Plaintiff is a citizen of the State of Ohio, no Defendant is a citizen of the State

   of Ohio, and the amount in controversy exceeds $75,000.00, diversity jurisdiction

   exists in this Court.

7. Venue is proper in this Court because this action arises from a motor vehicle collision

   occurring near the border of Fulton County and Lucas County, Ohio, which are both

   located in this judicial district.




                                              2
       Case: 3:20-cv-01974-JGC Doc #: 1 Filed: 09/02/20 3 of 6. PageID #: 3




                               FACTUAL ALLEGATIONS

8. Plaintiff incorporates by reference each preceding and succeeding paragraph as

   though fully rewritten herein.

9. At all relevant times, Defendant C.R. England, Inc. owned and/or operated a 2018

   Freightliner with Vehicle Identification Number 3AKJHHDR0JSJH8617.

10. At all relevant times, Defendant Ruben Jasso was acting in the course and scope of

   his employment and/or agency with Defendant C.R. England, Inc.

11. On or about April 14, 2019, Plaintiff Lisa M. Thomas was lawfully operating her vehicle

   on the Ohio Turnpike, driving in the right-hand eastbound lane of I-80.

12. At the same time, Defendant Ruben Jasso was also traveling on eastbound I-80,

   operating the 2018 Freightliner described above in the left lane.

13. Defendant Jasso failed to keep a proper lookout and made an improper lane change,

   attempting to enter the right lane and striking Plaintiff’s vehicle on the driver’s side,

   causing her car to spin out and enter the median.

14. Plaintiff suffered serious injuries as a result of this collision and began treating for

   shoulder pain and a heady injury.

15. Defendant Jasso was cited for a violation of R.C. 4511.33 for improperly changing

   lanes and failing to stay in marked lanes.

                               FIRST CAUSE OF ACTION
                            (Negligence – Defendant Jasso)

16. Plaintiff incorporates by reference each preceding and succeeding paragraph as

   though fully rewritten herein.




                                             3
       Case: 3:20-cv-01974-JGC Doc #: 1 Filed: 09/02/20 4 of 6. PageID #: 4




17. Defendant Ruben Jasso had a duty to exercise ordinary care and caution for the safety

   and welfare of other motorists in his operation of a commercial motor vehicle, including

   by adhering to the laws of the State of Ohio, the Federal Motor Carrier Safety Act, the

   Federal Motor Carrier Safety Regulations, and the rules of common law.

18. Defendant Jasso breached his duties of care and was negligent by failing to keep a

   proper lookout, failing to stay within his lane, improperly changing lanes when it was

   not clear to do so, and by colliding with the driver’s side of Plaintiff’s vehicle.

19. As a direct and proximate result of Defendant Jasso’s negligence, Plaintiff sustained

   serious personal injuries, including to her shoulder and head. These injuries required

   medical care and caused Plaintiff to incur substantial medical and hospital care costs,

   along with other economic loss, and also caused pain and suffering, mental anguish,

   and emotional distress.

20. Further, Plaintiff believes her injuries are permanent and will require future medical

   care and additional medical care costs, and that she will continue to endure great pain,

   suffering, mental anguish, and emotional distress.

                            SECOND CAUSE OF ACTION
                 (Vicarious Liability – Defendant C.R. England, Inc.)

21. Plaintiff incorporates by reference each preceding and succeeding paragraph as

   though fully rewritten herein.

22. At all relevant times, Defendant Ruben Jasso was the employee, agent, servant, or

   independent contractor of Defendant C.R. England, Inc. Accordingly, Defendant C.R.

   England, Inc. is vicariously liable for the acts of Defendant Jasso described herein.




                                              4
       Case: 3:20-cv-01974-JGC Doc #: 1 Filed: 09/02/20 5 of 6. PageID #: 5




23. Regardless of the employment or agency relationship, Defendant C.R. England, Inc.

   is an interstate motor carrier and the registered owner or operator of the commercial

   motor vehicle driven by Defendant Jasso, and is therefore responsible for the acts of

   the Defendant-driver.

                             THIRD CAUSE OF ACTION
                     (Negligence – Defendant C.R. England, Inc.)

24. Plaintiff incorporates by reference each preceding and succeeding paragraph as

   though fully rewritten herein.

25. Defendant C.R. England, Inc. had a duty to act reasonably in hiring, instructing,

   training, supervising, and retaining all drivers operating under its federal motor carrier

   operating authority and other employees and agents, including Defendant Ruben

   Jasso, and to promulgate and enforce policies, procedures, and rules to ensure that

   its drivers and vehicles were reasonably safe.

26. Defendant C.R. England, Inc. had a duty to exercise reasonable care in all its actions

   and omissions.

27. Defendant C.R. England, Inc. had a duty to exercise reasonable care in entrusting its

   vehicles and equipment to responsible, competent, and qualified drivers.

28. Defendant C.R. England, Inc. failed in the above-mentioned duties and was therefore

   negligent.

29. Defendant C.R. England, Inc.’s negligence was the direct and proximate cause of the

   injuries and damages described in this Complaint.




                                             5
       Case: 3:20-cv-01974-JGC Doc #: 1 Filed: 09/02/20 6 of 6. PageID #: 6




       WHEREFORE, Plaintiff respectfully requests judgment in her favor and against all

Defendants, in an amount that is fair and just and in excess of Seventy-Five Thousand

Dollars ($75,000.00), in addition to costs and other relief that this Honorable Court deems

just under the circumstances.

                                                   Respectfully submitted

                                                   /s/ Kathleen R. Harris
                                                   Charles E. Boyk
                                                   Kathleen R. Harris
                                                   Andrea R. Young
                                                   Attorneys for Plaintiff




                                      JURY DEMAND

       Plaintiff demands a trial by jury on all triable issues.

                                                   Respectfully submitted

                                                   /s/ Kathleen R. Harris
                                                   Charles E. Boyk
                                                   Kathleen R. Harris
                                                   Andrea R. Young
                                                   Attorneys for Plaintiff




                                               6
